--------------------------------------------------------------------------------


Exhibit 10.4


PROPRIETARY MATTERS AGREEMENT


THIS PROPRIETARY MATTERS AGREEMENT (“Agreement”) is made by and between Cabela's
Incorporated, a Delaware corporation (“Company”), and Thomas L. Millner
(“Employee”), effective as of March 13, 2009.


W I T N E S S E T H :


WHEREAS, Company has invested, and will continue to invest, substantial time,
effort, and money in the development of its trade secrets, business methods and
procedures, technology, and other specific confidential and proprietary
information which enables Company to compete successfully in its business of the
marketing and sale of hunting, fishing, and camping equipment and other outdoor
sporting and recreational goods, apparel, and services through retail stores and
through direct marketing, including paper or other tangible catalogs, electronic
catalogs, or other electronic media;


WHEREAS, during the course of Employee’s employment, Company has disclosed and
will continue to disclose to Employee, and allow Employee access to and the use
of, knowledge concerning its trade secrets, business methods and procedures,
technology, and other specific confidential and proprietary information, all of
which constitute the property of Company;


WHEREAS, the unauthorized use or disclosure of such information would be greatly
damaging to Company and the success of its business; and


WHEREAS, Company desires to grant Employee certain stock options and restricted
stock units (collectively, the “2009 Awards”), the grant of which is conditioned
upon Employee entering into this Agreement.


NOW, THEREFORE, in consideration of the mutual promises contained herein, and as
a condition to Company granting Employee the 2009 Awards, and to allow Employee
access to and use of its confidential and proprietary information, Company and
Employee agree as follows:


1.           Nondisclosure of Confidential Information.
 
a.           Access.  Employee acknowledges that employment with Company or any
of its affiliates necessarily has involved, and will involve, exposure to,
familiarity with, and the opportunity to learn highly sensitive, confidential,
and proprietary information of Company, which may include, without limitation,
information about Company’s products and services, markets, customers and
prospective customers, the buying patterns and needs of customers and
prospective customers, vendors and suppliers, miscellaneous business
relationships, investment products, pricing, quoting, costing systems, billing
and collection procedures, proprietary software and the source code thereof,
financial and accounting data, data processing and communications, technical
data, marketing concepts and strategies, business plans, mergers and
acquisitions, research and development of new or improved products and services,
and general know-how regarding the business of Company and its products and
services (collectively referred to herein as “Confidential
Information”).  Employee expressly acknowledges and agrees that Confidential
Information may include, without limitation, confidential and proprietary
information belonging to various third parties, such as Company’s subsidiaries,
affiliates, vendors, agents, or customers, but which has been and will be
entrusted to Company for use by Company to conduct its business.  The failure to
mark or designate information as “confidential” or “proprietary” shall not
prevent information that has been or will be accessed by or disclosed to
Employee from being deemed Confidential Information under this Agreement.

 
 

--------------------------------------------------------------------------------

 

b.           Valuable Asset.  Employee further acknowledges that the
Confidential Information is a valuable, special, and unique asset of Company,
such that the unauthorized disclosure or use by Employee or persons or entities
outside Company would cause irreparable damage to the business of
Company.  Accordingly, Employee agrees that, during and after Employee’s
employment with Company or any of its affiliates, Employee shall not directly or
indirectly disclose to any person or entity or use for any purpose or permit the
exploitation, copying, or summarizing of any Confidential Information of
Company, except as specifically required in the proper performance of Employee’s
duties for Company.  Employee represents and warrants that no such disclosure or
use has occurred prior to the date hereof.


c.           Confidential Relationship.  Company considers much of its
Confidential Information to constitute trade secrets of Company which have
independent value, provide Company with a competitive advantage over its
competitors who do not know the trade secrets, and are protected from
unauthorized disclosure under applicable law (“Trade Secrets”).  However,
whether or not the Confidential Information constitutes Trade Secrets, Employee
acknowledges and agrees that the Confidential Information is protected from
unauthorized disclosure or use due to Employee’s covenants under this Agreement
and Employee’s fiduciary duties as an employee of Company or any of its
affiliates.


d.           Duties.  Employee acknowledges that Company has instituted, and
will continue to institute, update, and amend policies and procedures designed
to protect the confidentiality and security of Company’s Confidential
Information, including, but not limited to, policies and procedures designed by
Company to protect the status of Company’s Trade Secrets.  Employee agrees to
take all appropriate action, whether by instruction, agreement, or otherwise, to
ensure the protection, confidentiality, and security of Company’s Confidential
Information, to protect the status of Company’s Trade Secrets, and to satisfy
Employee’s obligations under this Agreement.


e.           Return of Documents.  Employee acknowledges and agrees that the
Confidential Information is and at all times shall remain the sole and exclusive
property of Company.  Upon the termination of Employee’s employment with Company
or any of its affiliates or upon request by Company at any time, Employee will
promptly return to Company in good condition all Company property, including,
without limitation, all documents, data, and records of any kind, whether in
hard copy or electronic form, which contain any Confidential Information or
which were prepared based on Confidential Information, including any and all
copies thereof, as well as all such materials furnished to or acquired by
Employee during the course of Employee’s employment with Company or any of its
affiliates.


2.           Development of Intellectual Property.


a.           Definition of Intellectual Property.  As used herein, the term
“Intellectual Property” shall include, without limitation, any inventions,
technological innovations, discoveries, designs, formulas, know-how, processes,
business methods, patents, trademarks, service marks, copyrights, computer
software, ideas, creations, writings, lectures, illustrations, photographs,
motion pictures, scientific and mathematical models, improvements to all such
property, and all recorded material defining, describing, or illustrating all
such property, whether in hard copy or electronic form.

 
2

--------------------------------------------------------------------------------

 

b.           Company’s Rights in Intellectual Property.  Employee agrees that
all right, title, and interest of every kind and nature, whether now known or
unknown, in and to any Intellectual Property invented, created, written,
developed, conceived, or produced by Employee during Employee’s employment with
Company or any of its affiliates (i) whether using Company’s equipment,
supplies, facilities, and/or Confidential Information, (ii) whether alone or
jointly with others, (iii) whether or not contemplated by the terms of
Employee’s employment, and (iv) whether or not during normal working hours, that
are within the scope of Company’s actual or anticipated business operations or
that relate to any of Company’s actual or anticipated products or services are,
and shall be, the exclusive property of Company and shall hereinafter be
referred to as “Company Intellectual Property.”  Employee hereby assigns,
transfers, and conveys to Company all of Employee’s right, title, and interest
in and to all Company Intellectual Property existing as of the date of this
Agreement.


c.           Employee’s Obligations.  Employee agrees to take all reasonably
necessary actions to enable Company to obtain, register, perfect, and/or
otherwise protect its rights in Company Intellectual Property in the United
States and all foreign countries.  Employee irrevocably waives any “moral
rights,” or other rights with respect to attribution of authorship or integrity
of Company Intellectual Property, that Employee may have under any applicable
law or under any legal theory.


i.           Without limiting the generality of the foregoing, Employee hereby
consents and agrees to: a) promptly and fully disclose to Company any and all
Company Intellectual Property; b) assign to Company all rights to Company
Intellectual Property without limitation or royalty; and c) execute all
documents necessary for Company to obtain, register, perfect, or otherwise
protect its rights in Company Intellectual Property.  Consideration for
Employee’s assignment to Company is hereby acknowledged.  In the event Company
is unable, after reasonable effort, to secure Employee’s signature on any
documents necessary to effectuate this provision, Employee hereby irrevocably
designates and appoints Company as Employee’s agent and attorney-in-fact, to act
for and on Employee’s behalf, and to execute any such documents and to do all
other lawfully permitted acts to further the protection of Company Intellectual
Property with the same legal force and effect as if executed by Employee.


ii.           To the extent, if any, that any Company Intellectual Property is
unassignable or that Employee retains any right, title, or interest in and to
any Company Intellectual Property, Employee: a) unconditionally and irrevocably
waives the enforcement of such rights, and all claims and causes of action of
any kind against Company with respect to such rights; b) agrees, at Company’s
request, to consent to and join in any action to enforce such rights; and c)
hereby grants to Company a perpetual, exclusive, irrevocable, fully paid-up,
royalty-free, transferable, sub-licensable (through multiple levels of
sublicenses), worldwide right and license to use, reproduce, distribute,
display, and perform (whether publicly or otherwise), prepare derivative works
of and otherwise modify, make, have made, sell, offer to sell, import and
otherwise use, disclose, and exploit (and have others exercise such rights on
behalf of Company) all or any portion of Company Intellectual Property, in any
form or media (now known or later developed).  The foregoing license includes,
without limitation, the right to make any modifications to Company Intellectual
Property regardless of the effect of such modifications on the integrity of
Company Intellectual Property, and to identify Employee, or not to identify
Employee, as one or more authors of or contributors to Company Intellectual
Property or any portion thereof, whether or not Company Intellectual Property or
any portion thereof has been modified.

 
3

--------------------------------------------------------------------------------

 

iii.           Employee agrees to assist Company in connection with any demands,
reissues, oppositions, litigation, controversy, or other actions involving any
item of Company Intellectual Property.


iv.           Employee agrees to undertake the foregoing obligations both during
and after Employee’s employment with Company or any of its affiliates, without
charge, but at Company’s expense with respect to Employee’s reasonable
out-of-pocket costs.  Employee further agrees that Company may, in its sole
discretion, deem Company Intellectual Property as a Trade Secret, in which case
Employee will comply with the Confidential Information provisions in this
Agreement.


3.           Acknowledgment of Company’s Goodwill.  Employee acknowledges that
Company has expended and will continue to expend considerable time, effort, and
resources to develop and market its products and services, that the
relationships between Company and its employees, independent contractors,
customers, prospective customers, vendors, and suppliers are valuable assets of
Company and key to its success, and that employees of Company establish close
professional relationships with other employees, independent contractors,
customers, vendors, and suppliers of Company in the course of their relationship
with Company, all of which constitute goodwill of Company (“Goodwill”).


4.           Nonsolicitation of Customers.  In order to prevent the improper use
of Confidential Information and the resulting unfair competition and
misappropriation of Goodwill and other proprietary interests, Employee agrees
that while Employee is employed by Company or any of its affiliates and for a
period of eighteen (18) months following the termination of Employee’s
employment for any reason whatsoever, whether such termination is voluntary or
involuntary, and regardless of cause, Employee will not, directly or indirectly,
on Employee’s own behalf or by aiding any other individual or entity, call on,
solicit the business of, sell to, service, or accept business from any of
Company’s customers (with whom Employee had personal contact and did business
with during the twelve (12) month period immediately prior to the termination of
Employee’s employment) for the purpose of providing said customers with products
and/or services of the type or character typically provided to such customers by
Company.


5.           Nonsolicitation of Vendors/Employees.  In order to prevent the
improper use of Confidential Information and the resulting unfair competition
and misappropriation of Goodwill and other proprietary interests, Employee
agrees that while Employee is employed by Company or any of its affiliates and
for a period of eighteen (18) months following the termination of Employee’s
employment for any reason whatsoever, whether such termination is voluntary or
involuntary, and regardless of cause, Employee will not, directly or indirectly,
on Employee’s own behalf or by aiding any other individual or entity:


a.           Encourage, discourage, interfere with, or otherwise cause, in any
manner, any business partner, independent contractor, vendor, or supplier of
Company to curtail, sever, or alter its relationship or business with Company;
or


b.           Employ or solicit for employment any employee of Company with whom
Employee had personal contact while employed by Company or any of its
affiliates.

 
4

--------------------------------------------------------------------------------

 

6.           Inevitable Disclosure.  Employee acknowledges that because Trade
Secrets and other Confidential Information cannot practicably be disregarded,
the provision of similar employment services to a Competitor of Company (as
defined in this Section 6) immediately following the termination of Employee's
employment with Company or any of its affiliates would inherently and inevitably
result in the use of Trade Secrets and/or Confidential Information by Employee,
even if Employee were to use Employee's best efforts to avoid using such Trade
Secrets and/or Confidential Information.  For purposes of this Agreement, a
“Competitor” of Company shall mean Bass Pro Shops, Gander Mountain, Sportsman’s
Warehouse, The Sportsman’s Guide, Orvis, Dick’s Sporting Goods, The Sport’s
Authority, Big 5 Sporting Goods, Scheels, L.L. Bean, Lands’ End, REI, or any
other multi-state and/or multi-channel retailer engaged in the sale of products
and/or services associated with hunting, fishing, camping, and/or casual outdoor
apparel and footwear.  In recognition of the foregoing and in order to prevent
the improper use of Trade Secrets and Confidential Information and the resulting
unfair competition and misappropriation of Goodwill and other proprietary
interests, Employee agrees that while Employee is employed by Company or any of
its affiliates and for a period of eighteen (18) months following the
termination of Employee’s employment for any reason whatsoever, whether such
termination is voluntary or involuntary, and regardless of cause, Employee will
not, directly or indirectly, perform services for a Competitor within the United
States of America or Canada similar to the services Employee currently performs
for Company in a capacity that poses the threatened or inevitable disclosure or
use by Employee of Trade Secrets and/or Confidential Information known to
Employee.  Notwithstanding the foregoing, Employee shall thereafter be
restricted from utilizing the Confidential Information of Company pursuant to
Section 1 of this Agreement.


7.           Reasonable Restrictions.


a.           Applicable to any Status.  Employee acknowledges and agrees that
the post-employment obligations of this Agreement shall be applicable to
Employee regardless of whether Employee engages in any such competing business
activity as an individual or as a sole proprietor, stockholder, partner, member,
officer, director, employee, agent, consultant, or independent contractor of any
other entity.


b.           Tolling.  In the event Employee is in breach of the post-employment
obligations of this Agreement, the eighteen (18) month post-employment
enforcement period of this Agreement shall be tolled until such breach is ended
unless an injunction is in place to protect Company’s interests.


c.           Reasonable Restriction.  In signing this Agreement, Employee is
fully aware of the restrictions that this Agreement places upon Employee’s
future employment or contractual opportunities with someone other than
Company.  However, Employee understands and agrees that Employee’s employment by
Company or any of its affiliates, Employee’s privileged position within Company,
and Employee’s access to Company Confidential Information and Intellectual
Property of Company makes such restrictions both necessary and
reasonable.  Employee further acknowledges and agrees that the eighteen months
provided in Section 6 of this Agreement may not be an adequate period of time
for Company to implement changes or additional procedures to protect Company's
Trade Secrets and/or Confidential Information, but that such period is a
reasonable approximation of the amount of time necessary.  Employee finally
acknowledges and agrees that the restrictions hereby imposed constitute
reasonable protections of the legitimate business interests of Company and that
they will not unduly restrict Employee’s opportunity to earn a reasonable living
following the termination of Employee’s employment.

 
5

--------------------------------------------------------------------------------

 

8.           Intended Third Party Beneficiaries.  Employee acknowledges and
understands that some of the Confidential Information, Intellectual Property,
and/or Trade Secret information accessible to Employee in the performance of
Employee’s duties during Employee’s employment may belong to and be provided by
Company’s affiliates (“Third Party Beneficiaries”).  For purposes of this
Agreement, the term “affiliates” means any entity under common control or
ownership with Company, including, without limitation, Company’s
subsidiaries.  Employee expressly acknowledges and agrees that the Third Party
Beneficiaries are intended third party beneficiaries of this Agreement as it
pertains to Employee’s obligations under this Agreement and shall have the right
to enforce this Agreement directly against Employee in their own names or
jointly with Company or each other.  This Agreement, without more, is not
intended to and shall not be construed as granting any Third Party Beneficiary
with any ownership interest of any kind in any of Company’s Confidential
Information.


9.           Notification.  Employee acknowledges and agrees that Company may
notify anyone employing or contracting with Employee or evidencing an intention
to employ or contract with Employee as to the existence and provisions of this
Agreement.


10.           Future Awards.  Nothing contained in this Agreement is intended to
or shall be construed to impose any obligation on Company to grant stock options
or restricted stock units to Employee other than the 2009 Awards granted by the
Compensation Committee of the Company’s Board of Directors.


11.           Enforcement and/or Reimbursement.  Employee acknowledges and
agrees that, by reason of the sensitive nature of the Confidential Information,
Intellectual Property, Trade Secrets, and Goodwill referred to in this
Agreement, a breach of any of the promises or agreements contained herein will
result in irreparable and continuing damage to Company for which there may not
be an adequate remedy at law.  If Employee violates any of the terms of this
Agreement, all Company obligations under this Agreement shall cease without
relieving Employee of Employee’s continuing obligations hereunder and Employee
shall forfeit all outstanding 2009 Awards and all Company obligations to
Employee regarding such 2009 Awards shall cease.  In addition to the foregoing,
to the extent Employee breaches any provision of this Agreement, Employee shall
be required to reimburse Company for any amounts received as profit or gain from
any 2009 Awards.  Employee acknowledges and agrees that said forfeitures and/or
reimbursements represent only a small portion of the actual irreparable and
continuing damages Company would experience if Employee violates the terms of
this Agreement.  As such, Employee further acknowledges and agrees that, in
addition to the foregoing, and the recovery of any additional damages to which
Company may be entitled in the event of Employee’s violation of this Agreement,
Company shall also be entitled to equitable relief, including such injunctive
relief as may be necessary to protect the interests of Company in such
Confidential Information, Company Intellectual Property, Trade Secrets, and
Goodwill and as may be necessary to specifically enforce this
Agreement.  Employee further acknowledges and agrees that the remedies of
forfeiture, reimbursement, and injunctive relief are cumulative and the
forfeiture/reimbursement is not intended as a “buyout” option for Employee or as
a substitute for Employee’s performance under this Agreement.


6

--------------------------------------------------------------------------------


 
12.           Reformation and Severability.  Employee and Company intend and
agree that if a court of competent jurisdiction determines that the scope of any
provision of this Agreement is too broad to be enforced as written, the court
should reform such provision(s) to such narrower scope as it determines to be
enforceable.  Employee and Company further agree that if any provision of this
Agreement is determined to be unenforceable for any reason, and such provision
cannot be reformed by the court as anticipated above, such provision shall be
deemed separate and severable and the unenforceability of any such provision
shall not invalidate or render unenforceable any of the remaining provisions
hereof.  Employee and Company further agree that in the event a court of
competent jurisdiction determines this Agreement to be unenforceable and void in
its entirety, Company shall be entitled to rescission of all outstanding 2009
Awards given Employee as partial consideration for Employee's obligations under
this Agreement, and all Company obligations to Employee regarding such 2009
Awards shall cease.


13.           Integration and Amendments.  This Agreement, including the initial
paragraph and the recitals to this Agreement, each of which is incorporated
herein and made part of this Agreement by this reference, is a complete
agreement between the parties.  The previous sentence notwithstanding, Employee
expressly acknowledges that as an employee of Company or any of its affiliates,
Employee was and is subject to additional policies and agreements instituted for
the purpose of protecting the confidential and proprietary information, trade
secrets, and goodwill of Company and its subsidiaries and affiliates; and as
such, Employee expressly acknowledges that all such policies and agreements
shall not be replaced and superseded by this Agreement, but shall be used
together with this Agreement to protect the interests of Company and its
subsidiaries and affiliates to the fullest extent allowed by law.  This
Agreement shall be binding upon and for the benefit of the parties and their
respective heirs, executors, administrators, successors, devisees, permissible
assigns, personal representatives, and legal representatives.  No supplement,
modification, or amendment to this Agreement shall be binding unless executed in
writing by Employee and Company.


14.           Waiver.  Any waiver by either party of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach or provision hereof.


15.           Miscellaneous.


a.           At-will Employment.  Nothing contained in this Agreement shall, to
the extent that Employee is an at-will employee, be deemed to alter or modify
Employee’s status as an at-will employee of Company or any of its affiliates.


b.           Jurisdiction, Venue, and Governing Law.  Employee hereby expressly
consents to personal jurisdiction and venue of the state and federal courts
located in Nebraska for any lawsuit that arises from or relates to this
Agreement. This Agreement shall be governed by, construed, and enforced in
accordance with the laws of the State of Nebraska.


c.           Survival.  Employee’s obligations hereunder shall survive the
termination of Employee’s employment with Company or any of its affiliates or
any other agreement or relationship between Employee and Company.


d.           Assignability.  This Agreement is assignable by Company.  This
Agreement is not assignable by Employee.


16.           Employee’s Copy.  EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS RECEIVED
A COPY OF THIS AGREEMENT AND HAS READ, UNDERSTOOD, AND AGREES TO BE BOUND BY THE
TERMS AND CONDITIONS CONTAINED IN THIS AGREEMENT.


[Remainder of this page intentionally left blank; Signature page follows.]

 
7

--------------------------------------------------------------------------------

 

The parties have executed this Proprietary Matters Agreement effective as of the
date and year first written above.


CABELA’S INCORPORATED,
a Delaware corporation
                   
By:
/s/ Charles Baldwin
 
/s/ Thomas L. Millner
 
Charles Baldwin, Vice President and
Chief Human Resources Officer
 
Thomas L. Millner

 
 
Back to Form 8-K [form8k.htm]
